C. D. San Juan. Hurto de uso, Infracción Ley núm. 75 de 1916 (pág. 144) e Infracción Ley núm. 140 de 1940 (pág. 783), respecti-vamente.
(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
POR cuanto, estos tres casos fueron vistos conjuntamente en la corte inferior y en la misma forma han sido sometidos con un solo alegato, en apelación ante esta Corte Suprema;
Por cuanto, el único error imputado a la corte inferior es al efecto de que ninguna de las sentencias está sostenida por la prueba;
Por Cuanto, hemos leído la transcripción de la evidencia y de ella aparece que la prueba presentada fué contradictoria en cuanto a si el acusado era la persona que conducía la guagua que había sido hur-tada y la cual manejó, sin tener licencia para ello, en forma tan negli-gente que con ella lesionó gravemente a Agustín Marrero;
Por cuanto, la corte inferior dirimió el conflicto que hay en dicha prueba en contra del acusado, y no habiéndose alegado ni probado-que al así hacerlo actuara movida por pasión, prejuicio o parcialidad, procede,
Por tanto, desestimar, como se desestiman los recursos y en su consecuencia se confirman las sentencias apeladas.